DETAILED ACTION 15737049
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 4/27/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 4/27/2021 is acknowledged. 

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Albacarys et al. (US Patent 6,338,855), Kim et al. (KR 20120009774), Wei et al. (US 2013/0253057) and Stella et al. (US 2011/0257030).
	Albacarys et al. (US Patent 6,338,855) (hereinafter Albacarys et al.)  disclose  the term "mild" as used herein in reference to the lathering surfactants and articles of the present invention means that the articles of the present invention demonstrate skin mildness comparable to a mild alkyl glyceryl ether sulfonate (AGS) surfactant based synthetic bar, i.e. synbar. Methods for measuring mildness or inversely the irritancy, of surfactant containing articles, are based on a skin barrier destruction test. In this test, the milder the surfactant, the lesser the skin barrier is destroyed (col. 5, lines 3-21). Skin barrier repair actives can help repair and replenish natural moisture barrier function of the epidermis of which include CERAMIDE (col. 20, lines 62-65). Albacarys et al. discloses a measurement of mildness but does not attribute the mildness to increased ceramide content. 
measuring the ceramides contained, applying a test cosmetic and obtaining a skin sample and determining the moisturizing power of the applied cosmetic from each content change of ceramides which provides a method for screening cosmetics for moisturizing ability.
Kim et al. does not specifically disclose the cosmetic is cleansers.
Wei et al.(US 2013/0253057) (hereinafter Wei et al.) is directed to a method for enhancing skin hydration by applying a personal cleansing composition skin comprising sodium trideceth-2 sulfate, cocamidopropyl betaine, guar hydroxypropyltrimonium chloride, A C10-C30 acrylate cross polymer, and soybean oil, petrolatum or glycerol monooleate as benefit agent ( claim 1 and the Example). The cleansing composition is applied to skin and then rinsed and is repeated for at least 7 days (para 0084-0090).  The cleansers of Wei et al. were applied for 21 consecutive days and dispensed at 0.7mL dosages (para 0089). Wei et al. disclose Dry Skin Grade Screen and Application of Materials for Corneometer and TEWL Testing (para 0084). Wei et al. disclose a method of enhancing skin hydrate comprising instructing individual to apply the composition to skin (paras 0004, 0069, and claim 9). The methods include improving dry skin and the dry skin grade is improved (paras 0065-0067 and  0069-0070). 
Wei et al. does not disclose ceramides.
Stella et al. (US 2011/0257030) (hereinafter Stella et al.) discloses a method for formulating a personal care composition to improve stratum corneum  barrier in subjects comprising generating control skin profiles for subjects having dry skin, contacting skin with test composition, generating test profiles, and comparing, wherein the test profile 
It would have been prima facie  obvious to one or ordinary skill in the art before the effective filing date of the instant invention to screen cleansers for mildness based on the ceramide content in the skin as measured after application of a cleanser. Screening methods involving the measurement of ceramides in skin to evaluate if a product can increase hydration of the skin is known. Stella shows increase of ceramides on the skin of patients who applied skin cleansing compositions during 3 weeks. Mildness of a cleanser is determined by its capability to enhance selective ceramides in the stratum corneum for enhanced barrier function and hydration. One skilled in the art .

5.	Claims 1, 6 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over Albacarys et al. (US Patent 6,338,855), Kim et al. (KR 2012000977), Wei et al. (US 2013/0253057) and Stella et al. (US 2011/0257030) as applied to claims 1-5 and 8 above, and further in view of Kerr et al. (US 20140273055). 
	The modified Albacarys et al. has been discussed supra and disclose that methods for extraction of an area of a skin followed by analysis include supercritical fluid chromatography, and mass spectrometry.  	
Kerr et al. (US 20140273055) disclose quantitation of oxidized lipids from extracts of the adhesive article, tape strips, can be conducted using gradient reversed-phase high performance liquid chromatography with tandem mass spectrometry (HPLC/MS/MS) (para 0047) and  that other methods for assessing biomolecules include supercritical fluid and other chromatographic techniques and combinations thereof (para 0050). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to collect tape strip samples from the skin and analyze the extracts by known methods that include supercritical fluid chromatography and tandem mass spectroscopy. Furthermore, claims 6-7 are not drawn to actively treating the dry skin and the method of claim 1 recites treating dry skin. 




RESPONSE TO ARGUMENTS

6.	Applicant’s arguments have been considered and are not persuasive for the reasons below. 
	Applicant argues that the combination does not teach or suggest using ceramide levels in skin as indicator of mildness of an applied skin cleanser and Wei does not recognize such compositions may be irritating to dry skin and should be tested for mildness prior to treating dry skin. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because Wei recognizes treating dry skin with the claimed composition. 
Albacarys recognizes surfactants useful include sulfates such as alkyl and alkyl ether sulfates such as sodium lauryl sulfate which are the same used in Wei. Methods for measuring mildness or inversely the irritancy, of surfactant containing articles, are based on a skin barrier destruction test. In this test, the milder the surfactant, the lesser the skin barrier is destroyed. Applicants are arguing the references individually as the rejection was not based solely on Wei. Kim recognizes ceramides linked to moisturizing content and provides a method for screening cosmetics for moisturizing ability based on measurement of ceramides and Stella shows the use of biomarkers such as ceramides supports the formulation of personal care products, particularly in the rinse-off context, that achieve the objective improvement of skin health (para 0047). Stella et al. discloses an increase in ceramides of skin in patient. The combined teachings of the prior art showed that screening methods involving the measurement of ceramides in skin to evaluate if a product can increase hydration is known and that mildness of a cleanser is determined by its capability to enhance selective ceramides for enhanced barrier 
The Examiner maintains the position that the combined teachings of the prior art render the instant method prima facie obvious as it would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the instant invention to screen cleansers for mildness based on the ceramide content in the skin as measured after application of a cleanser. Screening methods involving the measurement of ceramides in skin to evaluate if a product can increase hydration of the skin is known. Stella shows increase of ceramides on the skin of patients who applied skin cleansing compositions during 3 weeks. Mildness of a cleanser is determined by its capability to enhance selective ceramides in the stratum carenum for enhanced barrier function and hydration. One skilled in the art would have used the methods of Stella et al. and Kim et al. to test the mildness of the cleansers such as those used in Wei for use in treating dry skin. 
Applicant argues that Kerr does not cure the lack of disclosure of Albacarys, Kim, Wei and Stella however, the Examiner maintains the position the combined teachings of Albacarys, Kim, Wei and Stella render prima facie obvious the claimed method. 

CONCLUSION

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CORRESPONDENCE
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615